Name: Commission Regulation (EU) NoÃ 62/2011 of 26Ã January 2011 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations for 2011, pursuant to Council Regulation (EC) NoÃ 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 27.1.2011 EN Official Journal of the European Union L 23/15 COMMISSION REGULATION (EU) No 62/2011 of 26 January 2011 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations for 2011, pursuant to Council Regulation (EC) No 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (1), in particular Article 29(2) thereof, Having regard to the reports submitted by Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland and Sweden, Having regard to the opinion of the Scientific, Technical and Economic Committee for Fisheries (STECF), Whereas: (1) Provisions for setting fishing effort limitations for the cod stocks in the Baltic Sea are set out in Regulation (EC) No 1098/2007. (2) On the basis of Regulation (EC) No 1098/2007, Annex II to Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (2) has established fishing effort limitations for 2011 in the Baltic Sea. (3) According to Article 29(2) of Regulation (EC) No 1098/2007 the Commission may exclude Subdivisions 27 and 28.2 from the scope of certain fishing effort limitations when the catches of cod were below a certain threshold in the last reporting period. (4) Taking into account the reports submitted by Member States and the advice from the STECF, Subdivisions 27 and 28.2 should be excluded in 2011 from the scope of those fishing effort limitations. (5) Regulation (EC) No 1124/2010 applies from 1 January 2011. In order to ensure coherence with that Regulation, this Regulation should apply retroactively from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Article 8(1)(b) and Article 8(3), (4) and (5) of Regulation (EC) No 1098/2007 shall not apply to ICES Subdivisions 27 and 28.2 in the year 2011. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 248, 22.9.2007, p. 1. (2) OJ L 318, 4.12.2010, p. 1.